Title: To George Washington from John Jay, 3 September 1795
From: Jay, John
To: Washington, George


          private
         
          
            Dear Sir
            New York 3d Septr 1795
          
          I have been honored with yours of the 31 of last month.
          the article in the Treaty to which you allude vizt the last was proposed by me to Lord Grenville, because it seemed probable that when the Treaty should for some time have gone into operation, Defects might become manifest, and further arrangements become desireable which had not occurred to either of us. because no plan of an article relative to Impressments, which we could devise, was so free from Objections, as to meet with mutual approbation; and because the Lord Chancellors proposed article, relative to alienism & other interesting objects, was of such magnitude, that I did not think any Stipulations respecting them should be ventured, untill after that article had recieved the most mature Consideration of our Government.
          I think that in endeavouring to obtain a new modification of the 12 article, an Extension of the Tonnage from 70 to 100 Tons should be attempted; for altho this was strenuously pressed before, yet I can see no Inconvenience in repeating it by way of Experiment—not insisting on it as an ultimatum. In my opinion it would also be expedient that the new article should specify the particular Commodities which our vessels shall be permitted to carry from the united States to the british Islands and import from the latter into the former.
          as to the Impresment of Seamen, the forming of any very satisfactory arrangement on that Head will I fear continue to prove an arduous Task. in my opinion Great Britain should at present agree not to take any Seamen from our vessels on the ocean, or in her Colonial ports, on account of the Injuries thence resulting to our navigation—It would be difficult to support a Position, that she ought to agree not to seek for and take her own Seamen

on board of any merchant vessels in the ports of Great Britain or Ireland.
          In the India, or 13 article, “It is expressly agreed that the vessels of the united States shall not carry any of the articles exported by them from the said british Territories to any port or place except to some port or place in america, where the same shall be unladen.” I would propose that after the word America, be added, or to some foreign port or place in asia. There is indeed nothing in the article as it now stands which restrains the India Company’s Government from continuing to permit our vessels to carry Cargoes from India to China—but it would be better if possible to establish this as a Right by express agreement.
          For my own part I regard the present moment as unfavorable for Negociations with Great Britain. Altho she has Reason, not only to approve but to admire the Conduct of our Government; yet while it appears doubtful to her, whether the Sentiments and Disposition of the great Body of our people are pacific and friendly or otherwise, it seems natural to suppose it will be her Policy to be reserved. to multiply Engagements with and Facilities to us, under such Circumstances might be ascribed to her apprehensions; and as her Govermt will doubtless percieve this Risque, I suspect they will be strongly inclined to avoid it.
          Besides, I should doubt the policy of introducing into the negociation at present, either so many or such Propositions as may defer the ultimate Ratification so late, as to prevent orders to evacuate the posts by the 1 June next from being sent in due Season. the commercial part of the Treaty may be terminated at the Expiration of two Years after the War; and in the mean time a State of Things more auspicious to negociation will probably arrive—especially if the next Session of Congress should not interpose new obstacles. god bless you my Dear Sir—believe me to be with perfect Respect Esteem & attachmt your obliged & affte Servt
          
            John Jay
          
        